Citation Nr: 0801584	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-14 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical care received at the Santa Rosa 
Memorial Hospital from March 4, 2004 to March 5, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran had active duty service from November 1974 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) that denied payment of 
medical expenses.  The veteran filed a notice of disagreement 
in July 2004, a statement of the case was issued in April 
2005 and a substantive appeal was 
received in May 2005.

The appeal is being remanded and VA will notify the appellant 
if further action is required.


REMAND

The veteran is seeking payment for private medical care 
rendered from March 4, 2004 to March 5, 2004 at Santa Rosa 
Memorial Hospital under the Veterans Millennium Health Care 
and Benefits Act, Public Law 106-177, 113 Stat. 1556 
(1999).  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1000 - 1008 (2007).  The Regional Office (RO) granted 
payment for one day of hospitalization from March 2, 2004 to 
March 3, 2004.  However, it denied payment for the remainder 
of the veteran's stay (from March 4, 2004 to March 5, 2004).  
The claim was denied because the emergency had ended and VA 
facilities were feasibly available to provide care.  However, 
except for a hospital summary, there is no documentation in 
the claims file to support this finding, and VA has offered 
no medical rationale for finding that the emergency had ended 
and VA facilities were feasibly available.  

The Board believes that additional development is necessary 
to allow for informed appellate review with regard to the 
question of the veteran's medical condition on the dates in 
question, the distances involved between the private hospital 
and a VA facility; and the availability of that facility to 
admit and adequately treat the veteran on March 4-5, 2004.  



Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be documented 
to show the distances between Santa Rosa 
Memorial Hospital and the nearest VA 
medical facility capable of treating the 
veteran for the medical problems 
presented in March 2004.  The 
availability of the nearest VA medical 
facility to adequately treat the veteran 
from March 4, 2004 to March 5, 2004, 
should also be documented in the claims 
file.  

2.  Appropriate action should be taken to 
obtain copies of all pertinent medical 
records from Santa Rosa Memorial Hospital 
in March 2004.  If these records are not 
available, it should be clearly stated in 
the claims file.

3.  Thereafter, the claims file should be 
sent to an appropriate VA medical doctor 
who, after reviewing the file in its 
entirety, should address the following:

a.  When the veteran's emergency 
condition ended (i.e. when did the 
veteran become stabilized).  In 
this regard, the physician should 
state whether at any time the 
veteran could have been safely 
transferred to a VA facility or 
whether the veteran could have 
reported to a VA facility for 
continuation of treatment for the 
disability.

b.  State whether a VA facility was 
feasibly available.  In addressing 
this question, the physician should 
note whether the urgency of the 
veteran's medical condition, the 
relative distance of the travel 
involved in obtaining adequate VA 
treatment or the nature of the 
treatment made it necessary or 
economically advisable to use the 
Santa Rosa Memorial Hospital.  The 
physician should also address 
whether VA had the ability to 
provide immediate treatment, and if 
not, whether any delay in treatment 
would have had a negative impact on 
the veteran's health.

A complete rationale for all opinions 
expressed should be given.

4.  Thereafter, the claims file should be 
reviewed and a determination made as to 
whether the benefit sought can be 
granted.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



